DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed January 22, 2021.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Salvatore Sidote on February 22, 2021.

The application has been amended as follows: 
Claim 4 line 1, change “according to claim 3” to --according to claim 1--
Claim 5 line 1, change “according to claim 3” to --according to claim 1--


Claims 1 and 4-15 are allowable. Claims 16-22, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Groups I, II, III, and IV, as set forth in the Office action mailed on May 13, 2020, is hereby withdrawn and claims 16-22 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1 and 4-22 are currently pending wherein claims 1 and 4-15 read on a fragrance composition, claims 16-17 and 20-21 read on a consumer product containing said composition, claims 18 and 22 read on an all purpose cleaner containing said composition, and claim 19 reads on a method of applying a perfumed product to a substrate wherein the perfumed product contains said composition.

Allowable Subject Matter
Claims 1 and 4-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest references: Evans et al (US 2009/0257974), Panandiker (WO 1993/004158), and Stanton et al (WO 2015/089246).

Summary of claim 1:
A fragrance composition for products providing perceptibly different odour characteristics from the wet stage through to the dry state, characterized in that:
a)    greater than 0 to less than 20% by weight of the fragrance composition comprises perfumery ingredients having an equilibrium headspace concentration between 151 and 900 microgram/l at 25°C, defined as Group A ingredients; and
b)    more than 40% by weight of the fragrance composition comprises perfumery ingredients having an equilibrium headspace concentration higher than 900 microgram/l at 25°C, defined as Group B ingredients; and
c)    more than 25% by weight, of the fragrance composition comprises perfumery ingredients having an equilibrium headspace concentration lower than or equal to about 150 microgram/l at 25°C, defined as Group C ingredients;
wherein the percent (%) by weight refers to the total amount of perfume ingredients contained in said composition, wherein more than 15% by weight of perfumery ingredients are Group B ingredients that are perceivable during the wet stage of application, and more than 15% by weight of the perfumery ingredients are Group C ingredients that are perceivable during the dry stage of application, and the Group B ingredients that are perceivable during the wet stage of application and the Group C ingredients that are perceivable during the dry stage of application have mutually opposed odour characteristics.


Evans teaches a perfume composition (abstract) tetrahydrolinalool at a concentration of 62.16% (0087 table 1), and compounds such as cyclamen aldehyde, decalactone gamma, dispirone, ethylene brassylate, florosa, habanolide, hexyl salicylate, and mefrosol at a concentration of 26% (0087 table 1 compound 3.5).  Evans further teaches the fragrances.  However, Evans does not teach or fairly suggest the claimed fragrance composition wherein the composition contains the claimed group A ingredient, wherein the claimed group A ingredient is at the claimed concentration, and wherein the composition for products has perceptibly different odor characterisitcs from the wet stage through the dry state.

Panandiker teaches a fragrance composition that contains 45% of linalool, d-limonene, dihydromycenol, and Myrcene (7-methyl-3-methylene octa-1,6-diene) (as applicants cite in the specification and dependent claims as reading on claimed group B), and 55% of geraniol and citronellol (as applicants cite in the specification and dependent claims as reading on claimed group C) (page 37).  However, Panandiker does not teach or fairly suggest the claimed fragrance composition wherein the composition contains the claimed group A ingredient, wherein the claimed group A ingredient is at the claimed concentration, and wherein the composition for products has perceptibly different odor characterisitcs from the wet stage through the dry state.

Stanton teaches a fragrance composition (page 1) that contains 40% of Koavone, reading on claimed group B, and 45% of a combination of cedryl methyl ether, Kephalis, Cashmeran, Ambrocenide, Brahmanol, and Sandalore (reading on claimed group C) (page 53 table 7 example 3).  However, Stanton does not teach or fairly suggest the claimed fragrance composition wherein the composition contains the claimed group A ingredient, wherein the claimed group A ingredient is at the claimed concentration, wherein the concentration of the compound reading on the claimed B compound is at the claimed concentration, and wherein the composition for products has perceptibly different odor characterisitcs from the wet stage through the dry state.

In light the above discussion, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763